MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-12-01145-CR

                        JAY SCOTT GARRISON, JR., Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 178th District Court of Harris County (Tr. Ct. No. 1278460).

TO THE 178TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 26th day of June, 2014, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
              The cause heard today by the Court is an appeal from the trial court’s
      judgment of December 10, 2012. After inspecting the record of the court
      below, it is the opinion of this Court that there is no reversible error in the
      judgment. It is therefore CONSIDERED, ADJUDGED, and ORDERED
      that the judgment of the court below be affirmed.

      The Court orders that this decision be certified below for observance.

      Judgment rendered June 26, 2014.

      Per curiam opinion delivered by panel consisting of Justices Keyes, Sharp,
      and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




April 17, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT